Citation Nr: 1039909	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for claimed chronic 
prostatitis.   

2.  Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the RO in 
San Diego, California.  This matter was subsequently transferred 
to the RO in Huntington, West Virginia. 

The Veteran and his spouse testified before a Decision Review 
Officer in a hearing held at the RO in Boise, Idaho in February 
2005. 

The Board remanded the case to the RO in April 2007 for 
additional development.   

The issue of service connection for right arm nerve damage was 
also remanded to the Board by the Court of Appeals for Veteran's 
Claims in March 2008.  The Board subsequently remanded this issue 
in July 2008 for additional development.  

In a February 2010 rating decision, the RO granted service 
connection for radiculopathy of the right upper extremity and 
assigned a 20 percent rating from August 8, 2002.  

Thus, the Board finds this is a complete grant of the benefits 
sought, and this issue is no longer before the Board on appellate 
review.  

The appeal is being to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.



FINDINGS OF FACT

1.  The Veteran is shown to have manifested complaints and 
findings suggestive of an ongoing or recurrent prostate infection 
during service.  

2.  The Veteran is found to have presented credible lay 
assertions sufficient to establish a continuity of prostatitis 
symptoms requiring treatment shortly following service and 
continuing for many years thereafter.  

3.  The currently demonstrated chronic prostatitis is shown as 
likely as not to have had its clinical onset during the Veteran's 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic prostatitis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 5107, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service treatment records show that, in May and June 1970, 
the Veteran sought medical treatment for symptoms of itching on 
the penis, irritation in the urethral canal, and the sensation of 
a need to urinate without actual need.  

The service treatment records dated in May 1970 show diagnoses of 
possible prostatitis, possible urethritis, hemorrhagic 
urethritis, and cystitis.  The  treatment records dated in June 
1970 show diagnoses of microscopic hematuria (provisional 
diagnosis) and probable urethritis.  

Following a cystoscopy performed in June 1970, an impression of 
probable posterior urethritis.  At the time of the service 
discharge examination in July 1970, a urinalysis was reported to 
be negative.  
The post-service treatment records show that, in October 1996, 
the Veteran underwent a cystoscopy and penendoscopy for symptoms 
of lower urinary tract irritative symptoms and discomfort at the 
head of the penis.  There were noted to be changes consistent 
with chronic prostatitis and posterior urethritis.  

The private treatment records dated in August 2002 noted an 
impression of recurrent symptoms of low grade or chronic 
prostatitis.  

At the time of a VA examination in November 2009, the Veteran 
reported a history of having cystoscopic procedures during 
service in 1970 and after service in 1975.  He also reported 
having microhematuria since service as demonstrated on multiple 
employment examinations.  The examiner reported a diagnosis of 
chronic prostatitis.  

In a recent statement, the Veteran reported that his prostatitis 
began while he was on active duty in the Navy.  He added that he 
initially sought further medical attention in the same he was 
released from service and continued to see other urologist 
throughout the 1970's.  He also reports having more than ten 
medical procedures over the years.     

Based on a review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the current 
chronic prostatitis as likely as not had its clinical onset 
during the Veteran's period of active duty that included service 
in the Republic of Vietnam.  

The Veteran is shown to have experienced extensive symptoms of 
prostatitis or urethritis that, according to his credible lay 
assertions, were ongoing immediately after service and continued 
to require medical attention for a number of years thereafter.  

While the extent of treatment after service is not clear, the 
Board notes that the testing performed in 1996 revealed findings 
that were consistent with those demonstrated during service.  

Moreover, the impression of recurrent symptoms of low grade or 
chronic prostititis recorded in 2002 tends to support the 
Veteran's current lay assertions of having had ongoing urological 
symptoms beginning in and continuing after service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for chronic prostatitis is warranted.  


ORDER

Service connection for chronic prostititis is granted.  


REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

In this case, the Veteran's claim for SMC benefits based on loss 
of use of a creative organ is intrinsically related to the 
question of service connection prostatitis.   

As the service connection issue has been favorably adjudicated, 
VA must now consider the SMC claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim for 
the second issue). 

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:
 
1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
copies of clinical records referable to 
treatment received for his genitourinary 
condition since 2009.  In addition, copies 
of all such VA treatment records should be 
obtained for review.  

2.  The RO then should schedule the Veteran 
for a VA examination in order to determine 
the nature and claimed etiology of any 
erectile dysfunction or other condition 
resulting in the loss of creative organ.  

The claims folder should be made available 
to the examiner for review.  All indicated 
testing should be performed.  

Based on his/her review of the case, the VA 
examiner provide an opinion as to whether 
the Veteran currently is experiencing 
erectile dysfunction resulting in the loss 
of use of a creative organ that as likely 
as not was caused or aggravated by his now 
service-connected chronic prostatitis.  

The rationale for any opinion expressed 
should be provided.   

3.   Following completion of all indicated 
development, the RO should readjudicate the 
claim remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals














 Department of Veterans Affairs


